MacIntyre, J.
I can not concur in the majority opinion. It may be stated that, as a general rule, “innkeepers are not insurers of the safety of the persons of their guests. The limit of their liaability is for the exercise of reasonable care for the safety, comfort, and entertainment of th'eir visitors.” Clancy v. Barker, 131 Fed. 161. If the officers merely asked the hotel clerk if a named woman was registered at the hotel and the clerk informed them that she was, and the officers thereupon came to the hotel and the clerk pointed out the plaintiff as the person inquired about, the defendant would not be liable for an assault by the officers in making an illegal arrest unless the defendant knew of the illegality, for he would be merely giving information to which the officers were entitled .as a matter of public policy. The hotel clerk would not be bound to make an investigation to ascertain whether the persons whom he knew to be officers of the law had a warrant for the arrest of the guest, or to find out whether the charge on which they were proceeding was one for which an arrest could be legally made. Therefore, the hotel company would not be liable for an assault by the officers of the law in making an illegal arrest unless its clerk knew of the illegality or the facts and circumstances known to him are such as to apprise a person of ordinary prudence that the arrest was unlawful. 15 A. L. R. 885. To paraphrase the language of Chief Justice Simmons in Brunswick & Western R. Co. v. Ponder, 117 Ga. 63 (43 S. E. 430, 60 L. R. A. 713, 97 Am. St. R. 152), it would never do to allow a hotel clerk to interfere with the officers of the law and prevent arrests by them merely because he did not know whether or not they were acting within their power and authority. If the hotel clerk had knowledge that the arrest was unlawful, then it would be his duty to use ordinary diligence to prevent it and protect the guest, but even in that case the defendant would not be an insurer against such arrest. If the hotel clerk had notice that the arrest was wrongful, it would be his duty to make *602inquiry into the matter. But where the arrest is by officers of the law and is apparently regular, and there is nothing to put the company on notice that the arrest is illegal, the company can not be held liable for failure to interfere with the officers and prevent the arrest. However, if the hotel clerk knew that petitioner was not the party wanted by the officers, and the officers who came to the hotel did not know the plaintiff or the identity of the person sought, and relied wholly upon the information of the clerk as to the person they were seeking to place under arrest, and the clerk, knowing that the plaintiff was not the person wanted, nevertheless pointed out the plaintiff to the officers and told them that she was the person they were seeking to arrest, and in making such arrest they assaulted the guest, it seems to us that the clerk was clearly not in the exercise of ordinary care for the protection of the guest, for however lawful the arrest of the person actually wanted by the officers might have been, to arrest the wrong person was of course an illegal arrest, and if the clerk knew such arrest was illegal by reason of the fact that he knew the officers had mistaken the identity of the guest, it was his duty to inform the officers of their mistake.
The allegations of the petition that “while petitioner was being carried out of the hotel one of the men told her they were officers, and that they had been sent for her and were going to take her to police station, and, although petitioner protested and told them who she was and where she lived, they replied that they knew who she was and where she lived, but that they had been sent for her and that she must go with them,” would not naturally and logically contradict her other allegations in the petition to the effect that the clerk of the hotel pointed her out to the officers, well knowing that she was not the person the officers had asked about and that the woman wanted by the officers was an entirely different woman, much younger than petitioner, having no physical resemblance to petitioner and having an entirely different name, to such an extent as to show that the officers were not relying on the information of the hotel clerk in identifying the plaintiff. The identification by the hotel clerk might have been the very reason that the officers stated that they knew who she was. I think that while the allegations of the petition that the defendant knew that the arrest was made by the officers was illegal at the time it was made, or ought to have known that the plaintiff was not the.party wanted by the officers, would add *603nothing to the special facts alleged upon which this court is to determine on general demurrer (assuming those facts to be true) whether the clerk knew, or the facts and circumstances known to him were such as to apprise a person of ordinary prudence that the arrest was unlawful, that is, that the plaintiff was not the person wanted by the officers, yet we think the special facts set forth are sufficient to enable the petition to withstand a general demurrer; in short, we think the special facts pleaded are sufficient to support the conclusion that these facts amounted to such negligence as would authorize a recovery. "It is a fixed rule of jurisprudence that a general demurrer is insufficient to dismiss a- cause of action if any portion of the petition affords good ground for recovery in behalf of the plaintiff.” Felton v. Highlands Hotel Co., 165 Ga. 598 (141 S. E. 793, 57 A. L. R. 987). From what has been said, I am of the opinion that the petition sets out a cause of action as against general demurrer and the court erred in sustaining the general demurrer.